





PBF ENERGY INC.
AMENDED AND RESTATED 2017 EQUITY INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT
2019-2021 PERFORMANCE CYCLE


As evidenced by this Award Agreement under the PBF Energy Inc. Amended and
Restated 2017 Equity Incentive Plan (the “Plan”), PBF ENERGY INC. (the
“Company”) has granted to [NAME] (the “Grantee”), an employee of the Company
Group, on [DATE] (the “Grant Date”), [NUMBER] performance share units
(“Performance Share Units”), representing the right to receive shares of Common
Stock of the Company, conditioned upon the Company’s TSR ranking relative to the
Peer Group for each of the Performance Periods within the Performance Cycle as
established by the Compensation Committee of the Board of Directors of the
Company (the “Committee”), and as set forth herein.
In addition to the Performance Share Units granted hereunder, the Grantee is
granted a Dividend Equivalent Award payable in shares of Common Stock, as
provided herein. On the Normal Vesting Date (or, if earlier, the consummation of
a Change in Control or Grantee’s termination of employment under Section 5 or 6
hereof) the amount of dividends paid to holders of Common Stock during the
applicable Performance Periods shall be determined with respect to the Grantee’s
Performance Share Units that are vesting on that Normal Vesting Date (or, if
earlier, the consummation of a Change in Control or Grantee’s termination of
employment under Section 5 or 6 hereof) calculated as if the Performance Share
Units were outstanding shares of Common Stock (the resulting value being
hereafter referred to as the “Target Dividend Equivalent Value”). The Target
Dividend Equivalent Value shall then be subject to further calculation according
to the Company’s TSR performance during the Performance Period as prescribed in
Section 3 (i.e., payout from 0% to 200% depending on the Payout Percentage). The
number of shares of Common Stock payable to Grantee with respect to the Dividend
Equivalent Award is equal to (x) the Target Dividend Equivalent Value multiplied
by the Performance Period’s Payout Percentage calculated per Section 3, divided
by (y) the Fair Market Value of the Common Stock on the Normal Vesting Date (or,
if earlier, the Grantee’s termination of employment under Section 5 or 6 hereof)
(the resulting number being rounded up to the nearest whole number of shares).
See Exhibit A for an example of this calculation.
The Performance Share Units are subject to the following terms and conditions:


1.    Relationship to the Plan. This grant of Performance Share Units is subject
to all of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of this Award Agreement shall control. References to the Grantee also
include the heirs or other legal representatives of the Grantee.


2. Performance Periods; Payout Determinations. The four performance periods are
as follows (each a “Performance Period” and collectively, the “Performance
Periods”):


1

--------------------------------------------------------------------------------







(i)
January 1, 2019 through December 31, 2019 (“First Performance Period”);
 
 
(ii)
January 1, 2020 through December 31, 2020 (“Second Performance Period”);
 
 
(iii)
January 1, 2021 through December 31, 2021 (“Third Performance Period”); and
 
 
(iv)
January 1, 2019 through December 31, 2021 (“Fourth Performance Period”).
 
 



The payout shall be equally determined based upon the TSR Performance Rank and
the TSR Performance Percentile. The Committee shall determine the TSR
Performance Rank, TSR Performance Percentile, the TSR Performance Rank Payout
Percentage and the TSR Performance Percentile Payout Percentage for each
Performance Period as follows:
(a)
First, the Committee shall determine the TSR Performance Rank and then the TSR
Performance Rank Payout Percentage for each Performance Period as follows:



TSR Performance Rank
TSR Performance Rank Payout Percentage
Ranked Sixth
—%
Ranked Fifth
50%
Ranked Fourth or Third
100%
Ranked Second
150%
Ranked First
200%



Provided, however, that in the event that the number of Peer companies is five,
the Committee shall determine the TSR Performance Rank and then the TSR
Performance Rank Payout Percentage for each Performance Period as follows:


TSR Performance Rank
TSR Performance Rank Payout Percentage
Ranked Fifth
—%
Ranked Fourth
50%
Ranked Third
100%
Ranked Second
150%
Ranked First
200%

(b)
Second, the Committee shall determine the TSR Performance Percentile and then
the TSR Performance Percentile Payout Percentage for each Performance Period as
follows (using straight-line interpolation between levels above threshold):



2

--------------------------------------------------------------------------------





TSR Performance Percentile1
TSR Performance Percentile Payout Percentage
25% or more below the average TSR for the Peer Group
—%
0% of the average TSR for the Peer Group
100%
25% or more above the average TSR for the Peer Group
200%



(c)
Third, the Committee shall determine the Payout Percentage for each Performance
Period by calculating the average of the TSR Performance Rank Payout Percentage
and the TSR Performance Percentile Payout Percentage, provided, that, if the
Company’s TSR calculated for a Performance Period is negative, then the Payout
Percentage for that Performance Period shall not exceed 100% regardless of the
TSR Performance Percentile and Performance Rank for the Performance Period.



(d)
Fourth, upon completion of the Performance Cycle, the Committee shall determine
the Performance Cycle Payout based on the Performance Period Payouts.



(e)
Notwithstanding anything herein to the contrary, the Committee has sole and
absolute authority and discretion to increase or decrease the Payout Percentage
for any Performance Period or the Performance Cycle Payout as it may deem
appropriate; provided that in no event shall any increase in the Payout
Percentage result in the Payout Percentage exceeding 200% or any decrease in the
Payout Percentage result in the Payout Percentage being less than 0%.



3.   Vesting; Delivery of Shares.  Unless otherwise provided in accordance with
Paragraphs 5 or 6 of this Award Agreement, the Grantee must continue in
continuous Employment from the date hereof through the last day of the
Performance Cycle, to be entitled to be issued and delivered shares of Common
Stock of the Company. If the Grantee remains in continuous Employment from the
date hereof through the last day of the Performance Cycle (the “Normal Vesting
Date”), the Grantee shall be entitled to receive a number of shares of Common
Stock of the Company equal to the Performance Cycle Payout (if any). The number
of shares of Common Stock, if any, that Grantee will be entitled to receive in
settlement of the vested Performance Share Units will be determined as soon as
administratively feasible following the Committee’s determination of the
Performance Cycle Payout under Paragraph 2 and, in any event, between January 1
and March 15 immediately following the end of the Performance Cycle. If, in
accordance with the Committee’s determination under Paragraph 2, the Performance
Cycle Payout is zero, the Grantee shall immediately forfeit any and all rights
to the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to Paragraphs 2 and 3 and the delivery of shares of Common Stock,
if any, the rights of the Grantee and the obligations of the Company under this
Award Agreement shall be satisfied in full.
________________________
1 To be determined based on the percentage point difference in average TSR for
the Peer Group and the Company TSR.


3

--------------------------------------------------------------------------------





Grantee shall immediately forfeit any and all rights to the Performance Units.
Upon the vesting and/or forfeiture of the Performance Units pursuant to
Paragraphs 2 and 3 and the delivery of shares of Common Stock, if any, the
rights of the Grantee and the obligations of the Company under this Award
Agreement shall be satisfied in full.


4.    Termination of Employment.  Except as provided in Paragraphs 5 or 6, if
the Grantee’s Employment is terminated prior to the last day of the Performance
Cycle, the Grantee’s right to the Performance Share Units shall be forfeited in
its entirety as of the date of such termination, and the rights of the Grantee
and the obligations of the Company under this Award Agreement shall be
terminated. To the extent that a Grantee’s Employment is terminated following
the close of the Performance Cycle but prior to the delivery of shares of Common
Stock with respect to the Performance Share Units, the Grantee shall be entitled
to shares of Common Stock with respect to the Performance Share Units (if any)
hereunder as determined in accordance with Paragraphs 2 and 3.


5.    Change in Control; Disability or Death.  In the event of (i) a Change in
Control or (ii) the Grantee’s Employment is terminated by reason of disability
or death, the Grantee’s right to receive the Performance Share Units shall vest
in full as of the date of the consummation of the Change in Control or such
termination of employment, as applicable, and the Payout Percentage for each
Performance Period in the Performance Cycle shall be deemed to be 100%. The
Company shall delivery to the Grantee a number of shares of Common Stock of the
Company equal to the Performance Share Units multiplied by the Payout Percentage
specified in the prior sentence within sixty days of the consummation of the
Change in Control or Grantee’s termination of employment, as applicable;
provided, however, that the timing of the delivery of shares of Common Stock
within such sixty-day period shall be determined in the sole discretion of the
Committee and the Grantee shall not directly or indirectly designate the taxable
year of payment or delivery. Upon the vesting and/or forfeiture of the
Performance Share Units pursuant to this Paragraph 5 and the delivery of shares
the rights of the Grantee and the obligations of the Company under this Award
Agreement shall be satisfied in full.


6.    Termination of Employment due to Retirement.  In the event of the
Retirement of the Grantee after nine months of the Performance Cycle have
elapsed, the Grantee’s Performance Share Units shall be settled based on the
performance for the Performance Cycle and payable on a pro-rata basis as
determined and certified by the Committee after the close of the Performance
Cycle, as described below. Subject to the negative discretion of the Committee,
the Grantee will be entitled to receive shares of Common Stock with a value
equal to the product of (i) the pro-rata vesting percentage equal to the days of
Grantee’s Employment during the Performance Cycle divided by the total days in
the Performance Cycle and (ii) the Performance Cycle Payout Value. Such transfer
of shares of Common Stock shall be made in accordance with Paragraph 3 as soon
as administratively feasible following the Committee’s determination under
Paragraph 2 and, in any event, between January 1 and March 15 immediately
following the end of the Performance Cycle. If, in accordance with the
Committee’s determination under Paragraph 2, the Performance Cycle Payout is
zero, the Grantee shall immediately forfeit any and all rights to the
Performance Share Units. Upon the vesting and/or forfeiture of the Performance
Share Units pursuant to this Paragraph 6 and the delivery of shares as provided
above, if any, the rights of the Grantee and the obligations of the Company
under this Award


4

--------------------------------------------------------------------------------





Agreement shall be satisfied in full. The death of the Grantee following
Retirement but prior to the close of the Performance Cycle shall have no effect
on this Paragraph 6.


7.     Specified Employees.  Notwithstanding any other provision of this Award
Agreement to the contrary, if the Grantee is a “specified employee” as
determined by the Company in accordance with its established policy, any
settlement of Awards under this Award Agreement that would be a payment of
deferred compensation within the meaning of Section 409A of the Code with
respect to the Grantee as a result of the Grantee’s “separation from service” as
defined under Section 409A of the Code (other than as a result of death) and
that would otherwise be paid within six months of the Grantee’s separation from
service shall be payable on the date that is one day after the earlier of (i)
the date that is six months after the Grantee’s separation from service, or (ii)
the date that otherwise complies with the requirements of Section 409A of the
Code. The payment of amounts and delivery of shares under this Award Agreement
described herein is hereby designated as a “separate payment” for purposes of
Section 409A of the Code.


8.    Taxes.  Pursuant to the applicable provisions of the Plan, the Company or
its designated representative shall have the right to withhold applicable taxes
from the shares of Common Stock and cash otherwise payable to the Grantee, or
from other compensation payable to the Grantee (to the extent consistent with
Section 409A of the Code), at the time of the delivery of such shares. Such
withholding may be effected through the netting of shares of Common Stock
deliverable hereunder.


9.    No Shareholder Rights.  The Grantee shall in no way be entitled to any of
the rights of a shareholder as a result of this Award Agreement unless and until
such time as shares of Common Stock have been issued and delivered to the
Grantee in settlement of the Performance Share Units.


10.    Nonassignability.  Upon the Grantee’s death, the Performance Share Units
may be transferred by will or by the laws governing the descent and distribution
of the Grantee’s estate. Otherwise, the Grantee may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Performance Share Units, and any
attempt to sell, transfer, assign, pledge, or encumber any portion of the
Performance Share Units shall have no effect.


11.    No Right to Continued Employment or Service.  Neither the Plan nor this
Award Agreement shall be construed as giving the Grantee the right to be
retained in the employ of, or in any consulting relationship to, any member of
the Company Group. Further, any member of the Company Group may at any time
dismiss the Grantee or discontinue any employment or consulting relationship,
free from liability or any claim under the Plan or this Award Agreement, except
as otherwise expressly provided herein. Any determinations as to whether the
Grantee continues to be employed shall be at the discretion of the Committee.










5

--------------------------------------------------------------------------------





12.    Modification of Award Agreement.  Any modification of this Award
Agreement shall be binding only if evidenced in writing and signed by an
authorized representative of the Company, provided that no modification may,
without the consent of the Grantee, adversely affect the rights of the Grantee
hereunder.


13.     Notices. Any notice under this Award Agreement shall be addressed to the
Company in care of its Secretary, and to the Grantee at the address appearing in
the personnel records of the Company for the Grantee or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.


14.    Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.


15.    Arbitration. Any dispute with regard to the enforcement of this Award
Agreement shall be exclusively resolved by a single experienced arbitrator,
selected in accordance with the American Arbitration Association (“AAA”) rules
and procedures, at an arbitration to be conducted in the State of New York
pursuant to the National Rules for the Resolution of Employment Disputes rules
of AAA with the arbitrator applying the substantive law of the State of Delaware
as provided for under Section 11 hereof. The AAA shall provide the parties
hereto with lists for the selection of arbitrators composed entirely of
arbitrators who are members of the National Academy of Arbitrators and who have
prior experience in the arbitration of disputes between employers and senior
executives. The determination of the arbitrator shall be final and binding on
the parties hereto and judgment therein may be entered in any court of competent
jurisdiction. Each party shall pay its own attorneys’ fees and disbursements and
other costs of the arbitration.


16.    Section Headings; Construction. The section headings contained herein are
for the purpose of convenience only and are not intended to define or limit the
contents of the sections. All words used in this Award Agreement shall be
construed to be of such gender or number, as the circumstances require. Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.


17.    Restrictive Covenants.


(a) Non-Competition. The Grantee shall not, at any time beginning on the Date of
Grant and ending on the date that is six (6) months following the Grantee’s
separation from service from the Company Group for any reason, be a more than 5%
shareholder, director, officer or employee of any person, firm, corporation,
partnership or business that engages in a business which competes directly with
the Business (as defined below).


(b) Non-Solicitation. During the period beginning on the Date of Grant and
ending on the date that is twelve months following the Grantee’s separation from
service from the Company Group for any reason, the Grantee shall not directly
recruit or otherwise solicit or induce any employee of


6

--------------------------------------------------------------------------------





the Company Group to terminate his or her employment with the Company Group in
order to be hired by the Grantee in a business which competes directly with the
Business; provided, however, that general solicitation or advertising for
employment by the Grantee shall not be prohibited by this Section 17(b).


(c) Non-Disparagement. During the Grantee’s employment and at any time following
his or her termination, the Grantee agrees not to disparage, either orally or in
writing, in any material respect any member of the Company Group.


(d) Reformation. In the event the terms of this Section 17 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.


(e) Business. As used in Sections 17 and 18 hereof, the term “Business” shall
mean the crude oil refining business in the specific geographic areas in which
the Company’s oil refining operations primarily conduct business at the date of
the Grantee’s termination.


18. Non-Disclosure of Confidential Information.


(a) Protection of Confidential Information. All items of information, documents
(including electronically stored documents like email), and materials pertaining
to the business and operations of the Company Group that are not made public by
the Company Group through authorized means will be considered confidential
(hereafter, “Confidential Information”). Confidential Information includes, but
is not limited to, customer lists, business referral source lists, internal cost
and pricing data and analysis, marketing plans and strategies, personnel files
and evaluations, financial and accounting data, operational and other business
affairs and methods, contracts, technical data, know-how, trade secrets,
computer software and other proprietary and intellectual property, and plans and
strategies for future developments relating to any of the foregoing. Except in
connection with the faithful performance of the Grantee’s duties hereunder or as
permitted pursuant to Sections 18(c), (d) and (e), the Grantee shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his or her benefit
or the benefit of any person, firm, corporation or other entity any Confidential
Information, or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such Confidential Information. The parties hereby stipulate and
agree that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company Group, or any of its successors.




7

--------------------------------------------------------------------------------





(b) Return of Confidential Information. Upon termination of the Grantee’s
service or employment with the Company for any reason, the Grantee upon the
request of the Company will promptly either destroy or deliver to the Company
any and all Confidential Information in the Grantee’s possession and any other
documents concerning the customers, business plans, marketing strategies,
products or processes of the Company Group.
(c) No Prohibition. Nothing in this Agreement shall prohibit the Grantee from
(i) disclosing information and documents when required by law, subpoena or court
order (provided, except as stipulated in Sections 18(c), (d) and (e), the
Grantee gives reasonable notice thereof and makes reasonably available to the
Company and its counsel the documents and other information sought and assists
such counsel, at the Company’s expense, in resisting or otherwise responding to
such order or process), (ii) disclosing information and documents to his or her
attorney or tax adviser for the purpose of securing legal or tax advice, (iii)
disclosing the post-employment restrictions in this Agreement to any potential
new employer, (iv) retaining, at any time, his or her personal correspondence,
his or her personal rolodex or outlook contacts and documents related to his or
her own personal benefits, entitlements and obligations, or (v) disclosing or
retaining information that, through no act of the Grantee in breach of this
Agreement or any other party in violation of an existing confidentiality
agreement with the Company, is generally available to the public, is in the
public domain at the time of disclosure or is available from other sources.
(d) Whistleblower Protection. Notwithstanding anything herein or in any other
agreement with or policy (including without limitation any code of conduct or
employee manual) of the Company, nothing herein or therein is intended to or
shall (i) prohibit or restrict the Grantee or his or her attorney from reporting
possible violations of federal or state law or regulation to any government
agency, commission or entity, including, but not limited to, the Department of
Justice, the Commodities Futures Trading Commission, the Securities and Exchange
Commission, the Department of Labor, Congress, any state Attorney General, any
self-regulatory organization or any agency Inspector General (“Government
Agencies”); (ii) prohibit or restrict the Grantee or his or her attorney from
initiating communications directly with; responding to any inquiry from;
volunteering information to; or testifying or otherwise participating in or
assisting in any inquiry, investigation or proceeding brought by Government
Agencies in connection with a disclosure made under a whistleblower law or
regulation; (iii) prohibit or restrict the Grantee or his or her attorney from
making disclosures that are protected under the whistleblower provisions of
federal or state law or regulation; (iv) require the Grantee to provide notice
to or receive authorization from the Company prior to making reports or
disclosures to Government Agencies; or (v) result in a waiver or other
limitation of the Grantee’s rights and remedies as a whistleblower, including to
a monetary award. The Company will not take action under any agreement or policy
against or sanction anyone who reports suspected violations of Company policies
or any law or regulation. Furthermore, the Company prohibits retaliation against
anyone who reports suspected violations of Company policies or any law or
regulation.
(e) Disclosure of Trade Secrets. The Grantee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, in each
case, solely for the purpose of reporting or investigating a suspected violation
of law or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.


8

--------------------------------------------------------------------------------





19. Definitions. For purposes of this Award Agreement:
“Beginning Stock Price” means the average of the daily closing price of common
stock for the thirty (30) calendar days immediately prior to the commencement of
the Performance Period or the Performance Cycle, as the case may be,
historically adjusted, if necessary, for any stock split, stock dividend,
recapitalizations, or similar corporate events that occur during the measurement
period.
“Change in Control” for purposes of this Award Agreement shall have the same
definition as under the PBF Energy Inc. Amended and Restated 2017 Equity
Incentive Plan, as in effect on the Grant Date, and such definition and
associated terms are hereby incorporated into this Award Agreement by reference.
“Company Group” means the Company and its Subsidiaries and Affiliates.
“Employment” means employment with, or the provision of services to, the Company
Group. For purposes of this Award Agreement, Employment shall also include any
period of time during which the Grantee is on temporarily disability status. The
length of any period of Employment shall be determined by the member of the
Company Group that either (i) employs the Grantee or (ii) employed the Grantee
immediately prior to the Grantee’s termination of Employment.
“Ending Stock Price” means the average of the daily closing price of common
stock for the thirty (30) calendar days prior to the end of the Performance
Period or the Performance Cycle, as the case may be, historically adjusted, if
necessary, for any stock split, stock dividend, recapitalizations, or similar
corporate events that occur during the measurement period.
“Payout Percentage” means the average of the TSR Performance Rank Payout
Percentage and the TSR Performance Percentile Payout Percentage (from 0% to
200%) determined by the Committee in accordance with the procedures set forth in
Paragraph 2, which shall be used to determine the Performance Period Payout for
the applicable Performance Period.
“Peer Group” means (x) Marathon Petroleum Corporation, Valero Energy
Corporation, Delek US Holdings, Inc., HollyFrontier Corporation and Phillips 66
Company or (y) such other group of companies and indices (such as the S&P 1000
Energy Index) that are pre-established by the Committee which principally
represent a group of selected peers, or such other group of companies as
selected and pre-established by the Committee. In the event that there are less
than four members of the Peer Group, the S&P 1000 Energy Index shall be added to
the Peer Group. In addition, such pre-established Peer Group is subject to the
following adjustments:
(a) If a member of the Peer Group is substantially acquired by another company,
the acquired Peer Group company will be removed from the Peer Group for the
performance periods not yet completed and for the entire 36-month Performance
Cycle.








9

--------------------------------------------------------------------------------





(b) If a member of the Peer Group sells, spins-off, or disposes of a portion of
its business, then such Peer Group company will remain in the Peer Group for the
Performance Cycle unless such disposition(s) results in the disposition of more
than 50% of such company’s total assets during the Performance Cycle.
(c) If a member of the Peer Group acquires another company, the acquiring Peer
Group company will remain in the Peer Group for the Performance Cycle, unless
the newly formed company’s primary business no longer satisfies the criteria for
which such member was originally selected as a member of the Peer Group, then in
such case the company shall be removed from the Peer Group.
(d) If any member of the Peer Group splits its stock, such company’s TSR
performance will be adjusted for the stock split so as not to give an advantage
or disadvantage to such company by comparison to the other companies.
(e) If a member of the Peer Group is (x) delisted on all major U.S. stock
exchanges, (y) is no longer publicly traded or (z) files for bankruptcy,
liquidation or reorganization during the Performance Cycle, such member will
remain in the Peer Group positioned below the lowest performing non-bankrupt
member of the Peer Group for performance periods not yet completed and for the
entire 36-month Performance Cycle.
In addition, the Compensation Committee shall have the discretionary authority
to make other appropriate adjustments, in response to a change in circumstances
after the commencement of the Performance Cycle that results in a member of the
Peer Group no longer satisfying the criteria for which such member was
originally selected. In applying the described adjustments, in the event that
any adjustment is made to the Peer Group during any Performance Cycle, PBF’s TSR
ranking within the peer group will be calculated for any incomplete or future
performance periods (including the entire 36-month Performance Cycle) as if that
company was not a peer at the start of each incomplete performance period. TSR
ranking for performance periods completed prior to the removal of the peer will
not be recalculated.


“Performance Cycle” means the period from January 1, 2019 to December 31, 2021.


“Performance Cycle Payout” means the aggregate of the Performance Period Payouts
for the Performance Cycle plus the Dividend Equivalent Awards.


“Performance Period Payout” means for each of the Performance Periods set forth
in clauses (i) through (iv) in Paragraph 2, the product of the Payout Percentage
for such Performance Period, one-quarter (1/4) of the number of Performance
Share Units.


“Retirement” means for a Grantee with five or more years of Employment,
termination on or after the Grantee's 55th birthday, provided that such
termination constitutes a separation from service within the meaning of Section
409A of the Code.






10

--------------------------------------------------------------------------------





“TSR Performance Percentile” means the ranking of the Company’s Total
Shareholder Return for a performance period as compared to the average Total
Shareholder Return of the Peer Group companies, as determined at the end of each
Performance Period.
“TSR Performance Rank” means the ranking of the Company’s Total Shareholder
Return for a performance period among the Total Shareholder Returns of the Peer
Group companies, ranked in descending order, as determined at the end of each
Performance Period.


“Total Shareholder Return” or “TSR” means for the Company and each entity in the
Peer Group, the number derived using the following formula:


(End Stock Price - Beginning Stock Price) + Cumulative Dividends
Beginning Stock Price


21. Deferral of Payout.  A Grantee who qualifies as a Participant under an LTIP
Performance Unit Deferral Plan may, subject to such restrictions and
requirements under Section 409A of the Code, irrevocably elect to defer to a
date that is at least five years after the date of the conversion of vested
Performance Share Units into shares of Common Stock. The election to defer must
be made no later than the end of the second year of the performance measurement
period, or such earlier date as may be specified by the Committee. The election
will not be effective for 12 months following the election date in accordance
with Section 409A of the Code.  The amount subject to a deferral election will
be converted to deferred share units that will convert into shares of Common
Stock on the distribution date as specified in the deferral election and the
LTIP Performance Unit Deferral Plan. Deferred share units will be credited with
Dividend Equivalent Awards. Under U.S. income tax law, a recipient will
generally not be subject to income tax until the resulting share units are
converted to shares of Common Stock and distributed.  The deferred share units
will not be funded by the Company. In this regard, a recipient’s rights to
deferred share units are those of a general unsecured creditor of the Company.
Details of the deferral of Performance Share Units into deferred share units
will be provided with the election materials. The opportunity to make such an
election is subject to changes in Federal tax law. The Committee reserves the
right to discontinue offering Performance Share deferral elections at any time
for any reason it deems appropriate in its sole discretion.
PBF ENERGY INC.


By:     __________________________________________            
Name: Trecia Canty
Title: Senior Vice President, General Counsel and
Secretary


GRANTEE:


__________________________________________________        
Name:


11

--------------------------------------------------------------------------------







Exhibit A


Example of Potential Payout of Dividend Equivalent Award in Shares of Common
Stock


Assumptions and Calculations (for illustration purposes only):


1.
Assume the Participant was granted 12,000 Performance Share Units on October 30,
2019.
2.
Assume the cumulative amount of dividends paid to holders of Common Stock
through the Normal Vesting Date of the Third Performance Period and the Fourth
Performance Period is $2.70 per share (determined as follows).





dividends paid in 1Q19
 
$0.30
2Q19
 
$0.30
3Q19
 
$0.30
4Q19
 
$0.30
1Q20
 
$0.30
2Q20
 
$0.30
3Q20
 
$0.30
4Q20
 
$0.30
1Q21
 
$0.30
2Q21
 
$0.30
3Q21
 
$0.30
4Q21
 
$0.30
 
 
$3.60 per share







3.
The “Target Dividend Equivalent Value” for each Performance Period is $10,800.00
(3,000 Performance Share Units vesting, multiplied by $3.60 accumulated
dividends per share, equals $10,800.00).
4.
The Payout Percentage for the First Performance Period is determined (per
Section 3) to generate a payout of 80.0%. The Payout Percentage for the Second
Performance Period is determined (per Section 3) to generate a payout of 200.0%.
The Payout Percentage for the Third Performance Period is determined (per
Section 3) to generate a payout of 142.9%. The Payout Percentage for the Fourth
Performance Period is determined (per Section 3) to generate a payout of 110.0%.
5.
The Fair Market Value of the Common Stock on the vesting date is $60.00.





Performance Cycle Payout:




 
3,000
 
 
First Performance Period Performance Share Units
 
 
 
 
 
 
 
 
 
 
 
 
 



12

--------------------------------------------------------------------------------





First Performance Period Payout:


 
 
 
 
 
 
 
x 80%
 
 
multiply by First Performance Period Payout Percentage
 
 
 
2,400
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Second Performance Period Payout:
 
3,000
 
 
Second Performance Period Performance Share Units
 
 
 
x 200.0%
 
 
multiply by Second Performance Period Payout Percentage
 
 
 
6,000
 
 
 
 
 
 
 
 
 
 
Third Performance Period Payout:
 
3,000
 
 
Third Performance Period Performance Share Units vesting
 
 
 
x 142.9%
 
 
multiply by Third Performance Period Payout Percentage
 
 
 
4,287
 
 
 
 
 
 
 
 
 
 
Fourth Performance Period Payout:
 
3,000
 
 
Fourth Performance Period Performance Share Units vesting
 
 
 
x 110.0%
 
 
multiply by Fourth Performance Period Payout Percentage
 
 
 
3,300
 
 
 
 


Dividend Equivalent Shares:
 
 
 
 
 
 
First Performance Period:
 
 
$
10,800.00


 
Target Dividend Equivalent Value
 
 
 
x 80%
 
 
multiply by First Performance Period Payout Percentage
 
 
 
 
$
8,640.00


 
dividend equivalent based on First Performance Period
 
 
 
 / $60.00
 
 
divided by FMV per share
 
 
 
144
 
 
common shares earned for Dividend Equivalent Award (rounded up)
 
 
 
 
 
 
 
 
Second Performance Period
 
 
$
10,800.00


 
Target Dividend Equivalent Value
 
 
 
x 200%
 
 
multiply by Second Performance Period Payout Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



13

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
$
21,600.00


 
dividend equivalent based on Second Performance Period
 
 
 
 / $60.00
 
 
divided by FMV per share
 
 
 
360
 
 
common shares earned for Dividend Equivalent Award (rounded up)
 
 
 
 
 
 
 
 
Third Performance Period
 
 
$
10,800.00


 
Target Dividend Equivalent Value
 
 
 
x 142.9%
 
 
multiply by Third Performance Period Payout Percentage
 
 
 
 
$
15,433.20


 
dividend equivalent based on Third Performance Period
 
 
 
 / $60.00
 
 
divided by FMV per share
 
 
 
257
 
 
common shares earned for Dividend Equivalent Award (rounded up)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fourth Performance Period
 
 
$
10,800.00


 
Target Dividend Equivalent Value
 
 
 
 
 
 
 
 
 
 
x 110.0%
 
 
multiply by Fourth Performance Period Payout Percentage
 
 
 
 
$
11,880.00


 
dividend equivalent based on Fourth Performance Period
 
 
 
 / $60.00
 
 
divided by FMV per share
 
 
 
198
 
 
common shares earned for Dividend Equivalent Award (rounded up)
 





Total Common Stock Earned on Normal Vesting Date: 16,946




14